Title: To George Washington from William Thornton, 2 November 1795
From: Thornton, William
To: Washington, George


          
            Sir
            George Town [D.C.] Novr 2nd 1795.
          
          I address you at this time with the greatest reluctance because I know that the weighty concerns of State must demand a disengagement from all matters of less Importance; the object of my Epistle I hope however will be considered of sufficient moment to apologize for this intrusion.
          Since Mr Hadfield was engaged by the Board of Commissioners he has called their attention to several parts of the Capitol which he has pointed out as defective—Mr Hoban and I knew of these defects, not only in the foundation but also in some parts of the distribution of the interior—we lamented, and endeavoured to correct them—In some Instances we succeeded, some small ones may yet remain, but not of much Importance in our Estimation. He and Mr Blagdin join in Opinion that the foundation as now compleated will be sufficiently strong; otherwise, proceeding with the superstructure would have been unwarrantable.
          
          I think Mr Hadfield a young man of Genius; he is desirous of establishing a character as an architect, and therefore it would not have surprised me to find him attempting small alterations to suit his Ideas. He left England under an Impression that he was only to execute the Plans already made, but we find he is for innovating throughout, and I cannot but express my astonishment at some of his observations.
          1st. He was for omitting the Basement, & having the Columns & Pilasters five feet in diameter to give sufficient height, & drew sketches to exhibit this, without examining whether they would admit of a proper finish or not. When it was objected to by Mr Hoban & myself as increasing the expense enormously—he stated to the Board that the Colums & Pilasters might be reduced to three feet six Inches—We find the Rooms will be only in just proportion if there be a basement of 20 feet, and Colums & Pilasters above of three feet diameter so that it is impossible to have sufficient Elevation according to his statement—which will only substitute about ⟨6⟩ feet for 20.
          2nd. If a sufficient height could be obtained in the manner proposed by Mr Hadfield to finish the Representants Chamber which is very large, the Library in the north wing must either have the full height with 2 rows of windows, or only half the height, and with one row of windows. If of full Elevation, the semi-eliptical Entrance into the North wing must absolutely be taken down entirely, otherwise it would project into the Room, and it would also be necessary to take down the two division walls on the west side and lose three good Rooms which are now intended for Committee Rooms. At present the semi-eliptical Entrance only projects into one of these Committee Rooms, and terminates at the first floor so as to leave the Library clear, which will be a principal Room, & must either be appropriated to the use of the Senate or Representatives till the other wing be ready—We thought it better to do a small injury to the Committee Room than to the Entrance, which will now be a very elegant one. If the Library be only one story high it would be preposterously long for the Elevation being abt 90 feet in extent.
          3. He finds fault with the Arcades in the Senate & in the Representatives’ Chamber and proposes to place Colums in their stead which shall only rise as high as the galleries—I did not admire them (these Arcades) myself although the inside of the

Parliament House in Ireland is finished exactly in that style and is generally admired: as the Representatives’ Room is very large it is necessary to support the Roof by Columns: to do this they must either stand upon the abutments of Arcades, or there must be columns over columns, or there must be columns from top to bottom—in either of these last cases the expense is much increased & the work not so firm. It thus appears proper to admit the Arcade internally if admitted it is peculiarly requisite to have the Basement as now intended, also an arcade under the Portico & in the interior of the Building; besides the interior arcade will make the Communications above, compleat and regular, to the Galleries of all the Building, to the Colonade of the Portico, to the Library &c. for it is meant that a Colonnade should stand on the Arcade all round the middle part, having a covered walk above as well as under the arcade. If an Arcade be made in the middle it would be regular with respect to the Building throughout and the object in the Center, contemplated as its grand ornament, would appear to great advantage from the Colonnade above. If any alteration be made it is altogether a matter of opinion whether or not it will add to the beauty of the Building—It is certain that several Rooms will be lost by taking away the Basement, and the Elevation will be much diminished, which I should think a strong Objection, especially as a loss of height was sustained by not taking the advantage of placing it higher up the Hill; Independent of this a Building would look low in any situation of only two stories, & of that length.
          4. The rejection of the Basement is said to diminish the expense one third & the increase of the Columns Pilasters &c. to add only one sixth—This Statement cannot be correct, for an increase of the diamr of the Columns &c. gives an increase of height, & there will not be a reduction of twenty feet which is the height of the Basement but of abt 14 feet; besides it is plain work, and the greatest expense is in the Columns the Pilasters their Capitals & Entablatures. They will cost many times as much as the plain work of which the Basement is made; therefore, whatever is taken from the height of the Building by a reduction of the Basement is only taking away so much plain work at a certain price whatever is added to the height of the Building by increasing the most expensive parts will be a proportionate increase of price: the first may be stiled an increase according to

quantity, the second accordg to quality—besides no Calculations have been made of the finish of the Work, and to find whether the Parts which ought to correspond to the intercolumniations (spaces between the Columns or Pilasters) will answer if any alteration be made, & the stone which will be wanted for these, & for the Pilasters is not yet ordered; the Contractors require three months previous notice; thus the Season will pass, or else improper Stone must be used; these even are not yet cut, and nothing can be done of consequence till they are laid for the Bases of the Pilasters will be the first wanted if the Plan be altered. besides if this Alteration be made & the present base Course serve as Subplinths they will be out of order & improper. On the other hand a proportion of the Stone of the Basement is ready for setting. No objection can be urged to a rusticated Basement, because such are made use of not only in some of the most beautiful remains of Antiquity but also in the most magnificent modern Houses in England & other places—I will only instance a few in England. Wentworth House, which is an elegant palace belonging to the Marquis of Rockingham, six hundred feet in length—and of the same Order viz. the Corithian with a rustic Basement—Worksop-Manor House belonging to the Duke of Norfolk, three Hundred feet in extent yet only a small part of a superb Building once contemplated—Same Order rustic Basement. Holkham House—345 feet—Heveningham Hall, which is a very elegant Structure has a line of Pilasters supported on a rustic Arcade that runs the whole length—Chiswick House, the Seat of the Duke of Devonshire has a rustic Basement supporting fluted Columns of the Corinthian Order—Wentworth Castle, Seat of the Earl of Strafford abt 6 miles from Wentworth House is of the same Order on a rustic Arcade. Wanstead House is also Corinthian on a rustic Basement, & considered as a very chaste & beautiful Building—It was designed by the Author of the Book on Architecture called the Vitruvius Britannicus—These may serve to shew that a Basement (rusticated) is not only proper, but adopted by many of the first Architects. The expense is certainly less than any other mode of obtaining the same height—Mr Hallets Drawing had no Basement but an Attic to obtain the same Elevation tho’ more expensive. It is universally admitted to be more proper to place a mass of Building under Columns than over them; the first makes the Building appear light, the

other heavy; and a Basement in this is peculiarly proper on account of the interior.
          At all events if any alteration take place it will be necessary to take down two or three Courses of freestone at one Corner besides the Sills of the windows must all be taken up and no progress can be made this Season—nor perhaps the next. If any be taken down it will certainly have a very bad Effect, and will give rise to a thousand murmurings from every quarter—Since Mr Hadfield’s arrival we have delayed the progress of some parts to have his opinion, none has been given but in a general way & tendg to alter the whole—He says he cannot make out what is requisite from what Mr Hoban has explained and laid before him—He has as many Drawings as Mr Hoban had, who never doubted a moment. He has indeed more, for Mr Hoban has with much attention and industry calculated the minutiæ of the finish to the parts now begun, and he does not hesitate to say he can proceed to make a compleat finish. Mr Hoban & I have made no material alteration that can affect the Sections of the principal Rooms made by Mr Hallet, indeed a Section of the Irish Parliament Hall would give a sufficient Idea to any Man conversant with Architecture of the intention of the Halls; and the Elevation, and Foundation, as now laid, would be sufficient to designate the rest with such a description as Mr Hoban has given. If Mr Hadfield be incapable of making the necessary Drawings from what are now before him he is not in my opinion capable of executing the Plan; if he be capable of making the Drawings, after such a declaration, what prospect is before us when we perceive (as I conceive it) an unwillingness to proceed with the plans of anoth⟨er⟩ & especially by a person who refused to engage for more than one year? I think this involves a Dilemma. Again, If it be difficult for one person to execute the plans of another, or to perfect what is begun, what situation should we be in, if this Gentleman after making new plans refused to continue at the end of the Year unless upon his own Terms? You will pardon my Suggestions, they may be groundless fears, but as they rise from considering the questions I cannot suppress them though I write them unwillingly. When we proposed to send for Mr Hadfield we thought Mr Hoban had undertaken so much, that he could not give sufficient Attention to the Capitol, but from trial, and witnessing the regular progress

of his Operations I should have been unwilling to risk any other in lieu of him without his being well known as a practical Architect especially in the Circumstances of this undertaking where a small delay may be fatal. It is an affair of such magnitude that a moment’s Interruption produces Effects incalculable. Mr Hoban we know to be a practical man, and a person on whom I think we may depend. He has sometimes opposed my wishes, but I knew his motives were good, and I always admire independence. He said when Mr Hadfield observed that he could not proceed upon the present plan, that he (Hoban) could proceed to a compleat finish, and rather than leave the affair in any doubt he was willing to continue if Mr Hadfield persisted in his refusal. Mr Hoban I know would rather decline the undertaking than pursue it; yet, he, as a person engaged by the public, conceives himself bound to the Public in honor. I have been led to make these numerous Observations by a Sense of duty; yet I am sorry to take up so much of your time. I have not seen Mr Hoban since the adjournment of the Board and cannot therefore say what may occur. Many Things will naturally present themselves in an Investigation of the Subject which I may have omitted, but I think the leading Objections to any alteration whatever are stated. I would not have hazarded so freely my Opposition to these Changes if I did not feel a consciousness of the validity of my reasons, nor would I have ventured a Sentiment to give a bias; but, as Opinions are opposed to Opinions I state mine which are founded on facts and freely leave the determination to the Executive; however you may Conclude I shall feel a pleasure, independent of my sense of duty, in conforming to your Inclination. I am sir with the highest respect your sincere & affectionate Friend
          
            W.T.
          
        